SO ORDERED.

DONE and SIGNED March 13, 2019.




                                       ________________________________________
                                       JOHN S. HODGE
                                       UNITED STATES BANKRUPTCY JUDGE
         ____________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

IN RE:                                 §                     Case Number: 19-10027
                                       §
Mark Wayne Grigsby                     §                     Chapter 13
Darita Lashon Grigsby                  §
                                       §
Debtors                                §


                     Order Converting Case to Chapter 13
                and Denying Motion to Dismiss filed by Debtors


       Before the Court are three motions: (1) a Motion for Conversion of Case to Case

under Chapter 7 or to Dismiss Case with Sanction Under 11 U.S.C. § 105(a) (Doc. 26)

filed by party-in-interest and creditor Lake Pointe Place Homeowners Association,

Inc. (“Lake Pointe”) (the “Lake Pointe Motion”); (2) a Motion to Dismiss Case with

Sanctions, or, in the Alternative Motion to Convert the Case to a Chapter 7 (Doc. 32)

                                            
 

    19-10027 - #47 File 03/13/19 Enter 03/13/19 16:41:20 Main Document Pg 1 of 3
filed by secured creditor Barksdale Federal Credit Union (“BFCU”) (the “BFCU

Motion”); and (3) a Motion to Dismiss Case (Doc. 19) filed by joint debtors Mark

Wayne Grigsby and Darita Lashon Grigsby (collectively “Debtors”) (the “Debtors’

Motion”).

       The Lake Pointe Motion and the BFCU Motion were filed in accordance with

11 USC § 1307(c) seeking, among other things, to convert this case to a case under

Chapter 7 of the Bankruptcy Code (Title 11 of the United States Code.). For the

reasons set forth in the Memorandum of Decision, the Court finds, after notice and a

hearing, that Lake Pointe Motion and the BFCU Motion should be GRANTED

insofar, and only insofar, as they seek conversion this bankruptcy case to one filed

under Chapter 7 of the Bankruptcy Code. The Debtor’s Motion is DENIED.

       Accordingly,

       IT IS ORDERED THAT:

       1.     This Chapter 13 case is hereby converted to a case under Chapter 7.

       2.     The Chapter 13 trustee within 30 days of the date of this order shall file

an accounting of all receipts and distributions made, together with a schedule of all

unpaid debts incurred after the commencement of the Chapter 13 case, as required

by Bankruptcy Rule 1019(5).

       3.     Debtors within 14 days of the date of this order shall file the statements

and schedules required by Bankruptcy Rule 1019(1)(A) and 1007(c), if such

documents have not already been filed.




                                             
 

    19-10027 - #47 File 03/13/19 Enter 03/13/19 16:41:20 Main Document Pg 2 of 3
       4.     Debtors shall file within 30 days of the date of this order a statement of

intention with respect to retention or surrender of property securing consumer debts,

as required by 11 USC § 521(a)(2)(A), and Bankruptcy Rule 1019(1)(B), and

conforming to Official Form B 108.

       5.     The Lake Pointe Motion and the BFCU Motion are hereby GRANTED

insofar, and only insofar, as they seek conversion this bankruptcy case to one filed

under Chapter 7 of the Bankruptcy Code.

       6.     The Debtor’s Motion is DENIED.

                                          ###




                                             
 

    19-10027 - #47 File 03/13/19 Enter 03/13/19 16:41:20 Main Document Pg 3 of 3
